        Case 1:19-cv-02467-JPB Document 8 Filed 06/14/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MATTHEW SOLON,                         )
                                       )
             Plaintiff,                )
                                       )
v.                                     )        CIVIL ACTION FILE NO.
                                       )        1:19-cv-02467-WMR
JOSHUA A. HALE, MICHAEL                )
O’BRIEN & MICHAEL HORTON,              )
individually,                          )
                                       )
             Defendants.               )

          CONSENT MOTION FOR EXTENSION OF TIME FOR
       DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT

      Come now plaintiff Matthew Solon and defendants Joshua A. Hale,

Michael O’Brien and Michael Horton, by and through their undersigned counsel

of record, and, pursuant to Fed. R. Civ. P. 6(b), respectfully request the Court

extend the time for defendants to serve their response to plaintiff’s complaint

through and including July 8, 2019. The parties submit that this extension is

submitted in good faith and will not cause any undue delay or prejudice to the

parties. The parties further state that no prior extensions of time have been

requested.

      A proposed order is submitted herewith for the Court’s consideration.

      This 14th day of June, 2019.
         Case 1:19-cv-02467-JPB Document 8 Filed 06/14/19 Page 2 of 3




/s/ William J. Atkins                  /s/ Harvey S. Gray
William J. Atkins (with express        Harvey S. Gray
permission by Harvey S. Gray)          Georgia Bar No. 305838
Georgia Bar No. 027060                 Dianna J. Lee
Edmond, Lindsay & Hoffler, LLP         Georgia Bar No. 163391
344 Woodward Avenue, SE                GRAY, RUST, ST. AMAND, MOFFETT &
Atlanta, GA 30312                      BRIESKE, LLP
44-525-1090                            950 East Paces Ferry Road, N.E.
batkins@edmondfirm.com                 Suite 1700 – Salesforce Tower Atlanta
                                       Atlanta, Georgia 30326
                                       (404) 870-7376 (Gray)
/s/ Zack Greenamyre                    (404) 870-5955 (Lee)
Zack Greenamyre (with express          (404) 870-7374 (Fax)
permission by Harvey S. Gray)          hgray@grsmb.com
Georgia Bar No. 293002                 dlee@grsmb.com
Mitchell & Shapiro LLP                 Attorneys for Defendants Joshua A. Hale,
3490 Piedmont Road, Suite 650          Michael O’Brien and Michael Horton
Atlanta, GA 30305
404-812-4747
404-812-4751
zack@mitchellshapiro.com
Attorneys for Plaintiff
         Case 1:19-cv-02467-JPB Document 8 Filed 06/14/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing

CONSENT MOTION FOR EXTENSION OF TIME FOR DEFENDANTS TO

RESPOND TO PLAINTIFF’S COMPLAINT with the Clerk of the Court using

the CM/ECF system which will automatically send email notification of such

filing to all attorneys of record in this action.

      This 14th day of June, 2019.


                                                /s/Harvey S. Gray
                                                Harvey S. Gray
                                                Georgia Bar No. 305838
                                                Dianna J. Lee
                                                Georgia Bar No. 163391
                                                Attorneys Defendants Joshua A. Hale,
                                                Michael O’Brien and Michael Horton


GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower Atlanta
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com
